IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-122

                                       No. COA21-110

                                     Filed 1 March 2022

     Carteret County, Nos. 19 CVS 797–99

     HOLLIS L. BATSON and CAROL D. BATSON, LAWRENCE F. BALDWIN and
     ELIZABETH C. BALDWIN, BALDWIN-BATSON OWNERS’ ASSOCIATION, INC.,
     Petitioners.

                 v.

     COASTAL RESOURCES COMMISSION and NORTH CAROLINA DEPARTMENT
     OF TRANSPORTATION, Respondents.


           Appeal by respondent from order entered 23 September 2020 by Judge Charles

     H. Henry in Carteret County Superior Court. Heard in the Court of Appeals 17

     November 2021.


           Davis Hartman Wright PLLC, by I. Clark Wright, Jr., for petitioners-appellees.

           Attorney General Joshua H. Stein, by Special Deputy Attorney General Mary L.
           Lucasse, for respondent-appellant Coastal Resources Commission.


           DIETZ, Judge.


¶1         This appeal concerns the Coastal Resources Commission’s conduct in a permit

     challenge to the Harkers Island Bridge replacement. By statute, the Commission

     must screen requests from third parties seeking to challenge this sort of permitting

     decision and deny requests that the Commission determines to be frivolous.

¶2         The Commission denied Petitioners’ request for a regulatory challenge as
                               BATSON V. COASTAL RES. COMM’N

                                         2022-NCCOA-122

                                        Opinion of the Court



     frivolous, and Petitioners sought judicial review in the trial court. The court rejected

     the Commission’s reasoning and remanded for an administrative proceeding. The

     court later awarded attorneys’ fees against the Commission, and the Commission

     appealed that award.

¶3          As explained below, we hold that the trial court had the authority to award

     attorneys’ fees for this type of agency decision. But we remand the case for additional

     findings with respect to whether the Commission acted without substantial

     justification. On remand, the trial court may make additional findings on the existing

     record or conduct any further proceedings the court deems necessary in the interests

     of justice.

                               Facts and Procedural History

¶4          In 2019, the North Carolina Division of Coastal Management issued a permit

     to the North Carolina Department of Transportation for construction of a new bridge

     to replace the aging bridges connecting Harkers Island to the mainland of our State.

¶5          Petitioners are nearby landowners who believed there were issues with DOT’s

     permit. By law, third parties impacted by this type of permitting decision may

     challenge the regulatory decision through a contested case proceeding. But the

     General Statutes also impose a gatekeeping role on the Coastal Resources

     Commission. Under N.C. Gen. Stat. § 113A-121.1, a third party “who is dissatisfied

     with a decision to deny or grant a minor or major development permit may file a
                                  BATSON V. COASTAL RES. COMM’N

                                         2022-NCCOA-122

                                        Opinion of the Court



     petition for a contested case hearing only if the Commission determines that a

     hearing is appropriate.” N.C. Gen. Stat. § 113A-121.1(b). The Commission’s

     determination “shall be based on whether the person seeking to commence a

     contested case: (1) Has alleged that the decision is contrary to a statute or rule; (2) Is

     directly affected by the decision; and (3) Has alleged facts or made legal arguments

     that demonstrate that the request for the hearing is not frivolous.” Id.

¶6         Petitioners submitted a one-page request for authorization to pursue a

     contested case challenging the permit, and the Commission denied the request. The

     Commission concluded that Petitioners failed to demonstrate “that the Request for a

     hearing is not frivolous.”

¶7         Section 113A-121.1 permits judicial review of the Commission’s decision and

     Petitioners promptly sought judicial review in the trial court. After a hearing, the

     trial court rejected the Commission’s determination and remanded the matter to the

     Office of Administrative Hearings for a contested case proceeding. Relevant to this

     appeal, the trial court found that the Commission’s repeated determinations that

     Petitioners’ claims were frivolous “are not supported by the record, or the plain

     meaning of the words ‘not frivolous’ as used in N.C.G.S. §113A-121.1(b)(3).” The

     Commission did not appeal the trial court’s order.

¶8         Petitioners later requested an award of attorneys’ fees and costs against the

     Commission under N.C. Gen. Stat. § 6-19.1. The trial court granted the request in a
                                  BATSON V. COASTAL RES. COMM’N

                                               2022-NCCOA-122

                                              Opinion of the Court



       written order with findings of fact and conclusions of law and awarded $89,444.36 in

       attorneys’ fees to Petitioners. The Commission timely appealed.

                                                  Analysis

          I.      Trial court authority to award fees under N.C. Gen. Stat. § 6-19.1

¶9             The Commission first challenges the authority of the trial court to award

       attorneys’ fees under N.C. Gen. Stat. § 6-19.1. The Commission contends that the

       statute does not apply to its actions in its statutory gatekeeping role under N.C. Gen.

       Stat. § 113A-121.1.

¶ 10           A trial court may award attorneys’ fees only as authorized by statute. City of

       Charlotte v. McNeely, 281 N.C. 684, 691, 190 S.E.2d 179, 185 (1972). This Court

       reviews whether particular statutory language authorizes an award of attorneys’ fees

       de novo. Applewood Props., LLC v. New S. Props., LLC, 366 N.C. 518, 522, 742 S.E.2d

       776, 779 (2013).

¶ 11           This case is governed by Section 6-19.1(a) of our General Statutes, which

       permits an award of attorneys’ fees against a State agency by a prevailing party who

       is contesting state action and demonstrates that the agency acted without substantial

       justification in pressing its claim:

                     § 6-19.1. Attorney’s fees to parties appealing or defending
                     against agency decision.

                     (a) In any civil action, other than an adjudication for the
                     purpose of establishing or fixing a rate, or a disciplinary
                                 BATSON V. COASTAL RES. COMM’N

                                          2022-NCCOA-122

                                         Opinion of the Court



                    action by a licensing board, brought by the State or brought
                    by a party who is contesting State action pursuant to G.S.
                    150B-43 or any other appropriate provisions of law, unless
                    the prevailing party is the State, the court may, in its
                    discretion, allow the prevailing party to recover reasonable
                    attorney’s fees, including attorney’s fees applicable to the
                    administrative review portion of the case, in contested
                    cases arising under Article 3 of Chapter 150B, to be taxed
                    as court costs against the appropriate agency if:

                    (1) The court finds that the agency acted without
                    substantial justification in pressing its claim against the
                    party; and

                    (2) The court finds that there are no special circumstances
                    that would make the award of attorney’s fees unjust.

       N.C. Gen. Stat. § 6-19.1(a).

¶ 12         Our Supreme Court has held that the purpose of this statute mirrors the

       federal Equal Access to Justice Act, with which it shares “similar language.” Crowell

       Constructors v. State ex rel. Cobey, 342 N.C. 838, 843, 467 S.E.2d 675, 679 (1996).

       That purpose is to ensure private parties effectively can participate in the court

       process when facing the government—whose resources substantially outweigh

       ordinary citizens—by permitting recovery of litigation expenses when the

       government acts unreasonably. See, e.g., Roanoke River Basin Ass’n v. Hudson, 991

       F.2d 132, 138 (4th Cir. 1993).

¶ 13         The Commission presents several reasons why it believes its action in this case

       cannot meet the statutory criteria of Section 6-19.1(a). First, the Commission argues
                                  BATSON V. COASTAL RES. COMM’N

                                           2022-NCCOA-122

                                          Opinion of the Court



       that its “gate-keeper decision is not a civil action nor is an appeal of the Commission’s

       gate-keeper decision.” But it is now well-settled that a petition for judicial review is

       “a civil action.” Winkler v. N.C. State Bd. of Plumbing, 374 N.C. 726, 733, 843 S.E.2d

       207, 212 (2020). So, for example, when a State agency denied an administrative

       request for rulemaking and the applicant later petitioned for judicial review and

       secured an order commanding the agency to commence the rulemaking, we held that

       the judicial review proceeding was a civil action. Table Rock Chapter of Trout

       Unlimited v. Envtl. Mgmt. Comm’n, 191 N.C. App. 362, 363–64, 663 S.E.2d 333, 335

       (2008). Similarly here, Petitioners sought permission to begin an administrative

       proceeding, but the Commission declined to grant that permission. The applicable

       statute expressly provides that the Commission’s “determination that a person may

       not commence a contested case is a final agency decision and is subject to judicial

       review under Article 4 of Chapter 150B of the General Statutes.” N.C. Gen. Stat.

       § 113A-121.1(b). That judicial review proceeding, under settled law, is a civil action.

       Winkler, 374 N.C. at 733, 843 S.E.2d at 212; Table Rock, 191 N.C. App. at 363–64,

       663 S.E.2d at 335.

¶ 14         Moreover, as our Supreme Court observed in Winkler, the General Assembly

       excluded certain agency decisions subject to judicial review from the scope of Section

       6-19.1. 374 N.C. at 733, 843 S.E.2d at 212. Had our legislature intended to insulate

       the Commission’s gatekeeper decisions from the statute as well, “the legislature could
                                 BATSON V. COASTAL RES. COMM’N

                                          2022-NCCOA-122

                                         Opinion of the Court



       have explicitly excepted” the Commission’s decisions as it did those other agency

       decisions. Id. Accordingly, we hold that a judicial review proceeding challenging the

       Commission’s gatekeeper decision under N.C. Gen. Stat. § 113A-121.1 is a civil action

       contesting State action that falls within the language of N.C. Gen. Stat. § 6-19.1.

¶ 15         Our dissenting colleague raises his own issues with the trial court’s order, none

       of which are advanced by the Commission, and for good reason. First, the dissent

       argues that the trial court lacked subject matter jurisdiction over this fee petition

       because “Petitioners did not submit a request for attorney’s fees initially to the

       Commission, in their petition for judicial review, or to the OAH at any time.”

¶ 16         This argument ignores both the language of the statute and settled case law.

       Petitioners were not required to assert their fee request before the Commission or in

       their initial petition for judicial review to confer subject matter jurisdiction on the

       trial court. Section 6-19.1 provides that the “party shall petition for the attorney’s

       fees within 30 days following final disposition of the case.” N.C. Gen. Stat. § 6-19.1.

       Filing the petition within 30 days of final disposition is the “jurisdictional

       prerequisite to the award of attorney’s fees.” Daily Express, Inc. v. Beatty, 202 N.C.

       App. 441, 446, 688 S.E.2d 791, 796 (2010).

¶ 17         This “final disposition” occurs “after the decision has become final and it is too

       late to appeal.” Whiteco Indus., Inc. v. Harrelson, 111 N.C. App. 815, 818, 434 S.E.2d

       229, 232 (1993) (emphasis in original). Thus, to confer jurisdiction over a fee request
                                 BATSON V. COASTAL RES. COMM’N

                                           2022-NCCOA-122

                                          Opinion of the Court



       under Section 6-19.1, a petitioner must file the petition within 30 days after the

       expiration of any time to appeal the trial court’s order. Daily Express, 202 N.C. App.

       at 446, 688 S.E.2d at 796. Here, as Petitioners explained in their petition, the trial

       court entered its order rejecting the Commission’s final agency decision on 27 April

       2020. The time for the Commission to appeal expired 30 days after entry of that order.

       Petitioners filed their petition for attorneys’ fees on 17 June 2020. That petition was

       timely filed within 30 days after the expiration of the time to appeal the trial court’s

       order and thus within 30 days after “final disposition” of the matter. Id.

¶ 18         Our dissenting colleague next asserts that the trial court, in a judicial review

       proceeding, sits as “an appellate court” and thus the superior court “could not find

       the requisite facts to award the attorney’s fees.” This is wrong. Our appellate courts

       repeatedly have held that trial courts, sitting in their “appellate” role in judicial

       review proceedings, have the authority to later award attorneys’ fees under Section

       6-19.1 and to make the corresponding fact findings necessary to support that award.

       See, e.g., Winkler, 374 N.C. at 733–35, 843 S.E.2d at 212–13.

¶ 19         Our dissenting colleague also contends that the “superior court divested

       jurisdiction when the 27 April 2020 judicial review remand order was entered.”

       Again, this is wrong. As discussed above, Section 6-19.1’s “plain language requires a

       prevailing party seeking recovery of attorney’s fees to ‘petition’ for them.” Hodge v.

       N.C. Dep’t of Transp., 161 N.C. App. 726, 729, 589 S.E.2d 737, 739 (2003). The petition
                                  BATSON V. COASTAL RES. COMM’N

                                           2022-NCCOA-122

                                          Opinion of the Court



       must be filed within 30 days after final disposition of the matter. Id. The reason why

       this attorneys’ fees request must be made in the form of a petition is that, in most

       cases, once there is a final disposition and the time to appeal is exhausted, the trial

       court will no longer have jurisdiction over the underlying case. The use of a petition

       for attorneys’ fees within the 30-day window acts as a “jurisdictional prerequisite”

       that confers subject matter jurisdiction on the trial court to address the request for

       attorneys’ fees, notwithstanding that the court no longer has jurisdiction over the

       matter that gave rise to the fee request. Id.

¶ 20         Our dissenting colleague also argues that a provision in Chapter 150B

       authorizing administrative law judges to award attorneys’ fees in contested case

       proceedings preempts N.C. Gen. Stat. § 6-19.1 in this case. Again, this is not an

       argument advanced by the Commission because this argument is precluded by

       controlling case law that repeatedly has interpreted Section 6-19.1 to permit an

       award of attorneys’ fees in matters that stem from administrative proceedings under

       Chapter 150B. See, e.g., Kelly v. N.C. Dep’t of Env’t & Nat. Res., 192 N.C. App. 129,

       142, 664 S.E.2d 625, 634 (2008).

¶ 21         Our colleague’s argument also is flatly inconsistent with the text of N.C. Gen.

       Stat. § 6-19.1, which states that “the court may, in its discretion, allow the prevailing

       party to recover reasonable attorney’s fees, including attorney’s fees applicable to the

       administrative review portion of the case, in contested cases arising under Article 3
                                 BATSON V. COASTAL RES. COMM’N

                                           2022-NCCOA-122

                                          Opinion of the Court



       of Chapter 150B, to be taxed as court costs against the appropriate agency . . . .” N.C.

       Gen. Stat. § 6-19.1(a). This portion of the statute was added in a bill whose title

       explains that it is an act “to authorize the courts to award reasonable attorney’s fees

       for administrative hearings.” 2000 N.C. Sess. Laws 190. Thus, there is no principled

       basis to assert that the attorneys’ fees provision in Chapter 150B, even if it applied

       in this case, is a bar to an award under Section 6-19.1.

¶ 22         We must add “even if it applied in this case” here because, of course, Petitioners

       are not seeking attorneys’ fees for any portion of the Chapter 150B contested case

       proceeding challenging the State’s permitting decision. The General Assembly chose

       to confer on the Coastal Resources Commission the power to act as a gatekeeper and

       prevent parties from initiating contested case challenges to certain permitting

       decisions. N.C. Gen. Stat. § 113A-121.1. But the General Assembly also chose to make

       the Commission’s ruling a “final agency decision” and give the courts the power to

       review that decision: “A determination that a person may not commence a contested

       case is a final agency decision and is subject to judicial review under Article 4 of

       Chapter 150B of the General Statutes.” Id. § 113A-121.1(b).

¶ 23         Thus, in this case, Petitioners challenged a final agency decision, prevailed in

       court, and then sought attorneys’ fees for the costs of bringing that challenge to the

       final agency decision in the court system. Their fee request against the Commission

       has nothing to do with the separate contested case proceeding that they later
                                 BATSON V. COASTAL RES. COMM’N

                                           2022-NCCOA-122

                                          Opinion of the Court



       pursued.

¶ 24         The Commission next argues that Section 6-19.1 does not apply because the

       petitioners were not “prevailing parties” under the statute. This Court has “adopted

       the merits test as the proper standard for awarding attorney’s fees to ‘prevailing’

       parties pursuant to N.C. Gen. Stat. § 6–19.1.” H.B.S. Contractors, Inc. v. Cumberland

       Cty. Bd. of Educ., 122 N.C. App. 49, 57, 468 S.E.2d 517, 522–23 (1996). Under that

       test, “persons may be considered prevailing parties for the purposes of attorney’s fees

       if they succeeded on any significant issue in the litigation which achieves some of the

       benefit the parties sought in bringing the suit.” Id. at 517, 468 S.E.2d at 523.

¶ 25         Here, Petitioners fall squarely into the definition of a prevailing party under

       the merits test. The Commission exercised its gatekeeper authority and denied

       Petitioners the right to challenge the underlying regulatory action in an

       administrative proceeding on the ground that Petitioners’ challenge was frivolous. As

       noted above, this was a final agency decision. Petitioners then sought judicial review

       in the courts, and the trial court rejected the Commission’s determination and

       ordered that Petitioners could pursue their administrative challenge to the permit.

       Under the merits test, Petitioners were the prevailing parties in that judicial review

       proceeding because they succeeded in the relief they sought when they petitioned for

       judicial review. Id.

¶ 26         The Commission and our dissenting colleague respond by arguing, in essence,
                                    BATSON V. COASTAL RES. COMM’N

                                             2022-NCCOA-122

                                            Opinion of the Court



       that this was not the end of the case but merely the beginning. They argue that the

       trial court’s order sent the case back to begin an administrative proceeding, and thus

       Petitioners cannot claim to be “prevailing parties” because the administrative process

       is far from over at that stage. But this argument misses the point—the challenged

       state action was the Commission’s final agency decision that Petitioners’ request to

       begin an administrative review process was frivolous. This, in turn, prevented

       Petitioners from pursuing any administrative claims at all. Petitioners challenged

       that state action in court and prevailed, ending the court’s role on that question. Thus,

       they are prevailing parties under the merits test, regardless of whether they

       ultimately prevailed in the administrative challenge to the permitting decision.

¶ 27            In sum, we hold that the trial court properly determined that it had authority

       to award attorneys’ fees to Petitioners under N.C. Gen. Stat. § 6-19.1.

          II.      Substantial justification for agency decision

¶ 28            The Commission next argues that, even if the trial court had authority to

       award attorneys’ fees under Section 6-19.1, the court abused its discretion when it

       determined that the Commission’s position was not substantially justified.

¶ 29            The trial court’s overall decision to award attorneys’ fees under N.C. Gen. Stat.

       § 6-19.1 is reviewed for abuse of discretion. Winkler, 374 N.C. at 734, 843 S.E.2d at

       213. But the determination of whether an agency “acted without substantial

       justification is a conclusion of law.” Early v. Cty. of Durham, Dep’t of Soc. Servs., 193
                                 BATSON V. COASTAL RES. COMM’N

                                           2022-NCCOA-122

                                          Opinion of the Court



       N.C. App. 334, 346, 667 S.E.2d 512, 522 (2008). Substantial justification means

       “justified to a degree that could satisfy a reasonable person.” Williams v. N.C. Dep’t

       of Env’t & Nat. Res., 166 N.C. App. 86, 89–90, 601 S.E.2d 231, 233 (2004). “In order

       to show it acted with substantial justification, the burden is on the agency to

       demonstrate that its position, at and from the time of its initial action, was rational

       and legitimate to such a degree that a reasonable person could find it satisfactory or

       justifiable in light of the circumstances then known to the agency.” Id. at 90, 601

       S.E.2d at 233.

¶ 30         Here, the Commission explained its reasons for denying Petitioners’ request

       for administrative review in a lengthy, written agency decision. The trial court

       rejected that reasoning and found it to be wrong. But the Commission’s stated

       reasons—although wrong—on their face are ones that a reasonable person could find

       satisfactory or justifiable. Specifically, the Commission thoroughly analyzed each

       conceivable ground asserted in Petitioners’ one-page request for administrative

       review and determined repeatedly that it would be “frivolous to hold a contested case

       hearing in OAH” with respect to those claims because there was no administrative

       jurisdiction or Petitioners could not prevail on the claims.

¶ 31         Still, this case is more complicated because the term “frivolous” is a term of art

       with a settled meaning in the context of legal or administrative claims. Importantly,

       frivolous does not mean unlikely to succeed or meritless. Instead, a claim is generally
                                  BATSON V. COASTAL RES. COMM’N

                                           2022-NCCOA-122

                                          Opinion of the Court



       viewed as “frivolous” only if its “proponent can present no rational argument based

       upon the evidence or law in support of it.” Philips v. Pitt Cty. Mem’l Hosp., Inc., 242

       N.C. App. 456, 458, 775 S.E.2d 882, 884 (2015).

¶ 32         Petitioners contend that the Commission, although purporting to consider

       whether the claims were frivolous in its gatekeeping analysis, instead was examining

       whether it believed the claims had any merit or were likely to succeed. Petitioners

       assert that the Commission used this approach to readily deny administrative review

       of their claims, as the Commission has done with nearly all third-party requests for

       administrative review in recent years. Petitioners presented evidence concerning the

       Commission’s practices including the final agency decision in this case; an affidavit

       discussing the origin of the “not frivolous” language in the statute; evidence that the

       Commission denied the vast majority of all third-party requests for administrative

       review as frivolous; and evidence that a Commission decision after the trial court in

       this case granted the petition for judicial review now clearly describes and applies

       the correct definition of the term “frivolous.”

¶ 33         It is unclear from the trial court’s order whether the trial court, too, found that

       the Commission knowingly applied the wrong standard in order to deny

       administrative review to Petitioners and other third-party claimants. In its order

       awarding fees, the trial court found that the central issue before the court in the

       proceeding was the Commission’s “interpretation and application of the phrase ‘not
                                  BATSON V. COASTAL RES. COMM’N

                                           2022-NCCOA-122

                                          Opinion of the Court



       frivolous’ as set forth in N.C.G.S. § 113A-121.1(b)(3).” But the trial court did not make

       a specific finding that the Commission’s erroneous analysis was an intended practice

       by the Commission, as opposed to a reasonable error in applying law to facts in its

       analysis in this case.

¶ 34         This is a critical fact question because, if the trial court found that the

       Commission knowingly was applying the wrong legal standard, that would constitute

       a lack of substantial justification. Tay v. Flaherty, 100 N.C. App. 51, 56, 394 S.E.2d

       217, 220 (1990). In Tay, for example, this Court held that the Guilford County

       Department of Social Services was not substantially justified in terminating the

       petitioner’s benefits—despite evidence that reasonable people could view the agency’s

       actions as justified, such as affidavits from the trial judge and attorneys practicing in

       this subject matter area stating that they believed DSS acted appropriately—because

       there was evidence that DSS knew the applicable law did not support its position. Id.

¶ 35         Ordinarily, a trial court is not required to make any fact findings in awarding

       attorneys’ fees under N.C. Gen. Stat. § 6-19.1 except for those addressing the

       reasonableness of the requested attorneys’ fees. Early, 193 N.C. App. at 347, 667

       S.E.2d at 522–23. However, because the trial court made fact findings concerning the

       Commission’s conduct in this case, but did not make a finding concerning the

       Commission’s knowledge of the appropriate test for assessing frivolous claims, we are

       reluctant to impute that finding to the trial court. This Court is permitted to review
                                   BATSON V. COASTAL RES. COMM’N

                                            2022-NCCOA-122

                                           Opinion of the Court



       the record to assess whether competent evidence supports implied findings by a trial

       court, but we cannot find facts ourselves. Pharr v. Atlanta & C. Air Line Ry. Co., 132

       N.C. 418, 423, 44 S.E. 37, 38 (1903) (“It is well settled that this court cannot find

       facts.”). Thus, we believe the appropriate course is to remand to the trial court to

       provide an opportunity for the court to make additional fact findings that reflect the

       trial court’s intent with respect to its ruling.

¶ 36          Accordingly, we vacate the trial court’s order and remand for further

       proceedings. On remand, the trial court may enter a new order based on the existing

       record or may conduct any further proceedings necessary to resolve this matter in the

       interests of justice.

¶ 37          Because we are vacating the order and remanding for additional findings, we

       need not address the Commission’s remaining challenges to the attorneys’ fees award

       at this time. Likewise, we need not address our dissenting colleague’s discussion of

       the amount of attorneys’ fees awarded. But because our dissenting colleague suggests

       that the case should be remanded to determine whether the attorneys’ fees reported

       by Petitioners’ counsel are a violation of the Rules of Professional Conduct, we

       conclude by noting that the courts have concurrent jurisdiction over the professional

       conduct of attorneys appearing before them. Boyce v. N.C. State Bar, 258 N.C. App.

       567, 576, 814 S.E.2d 127, 133 (2018). The trial court reviewed the attorneys’ fees

       request, including the invoices and accompanying affidavits, and made a fact finding
                                 BATSON V. COASTAL RES. COMM’N

                                         2022-NCCOA-122

                                        Opinion of the Court



       that the fees were “fair and reasonable.” To avoid any uncertainty on this question,

       we hold that the attorneys’ fee request does not raise any ethical concerns under the

       Rules of Professional Conduct.

                                           Conclusion

¶ 38         We vacate the trial court’s order and remand for further proceedings.

             VACATED AND REMANDED.

             Judge GRIFFIN concurs.

             Judge TYSON dissents by separate opinion.
        No. COA21-110 – Batson v. Coastal Res. Comm’n


             TYSON, Judge, dissenting.


¶ 39         North Carolina follows the “American Rule” prohibiting or restricting awards

       of attorney’s fees against an opposing party in an action. Ehrenhaus v. Baker, 243

       N.C. App. 17, 27-8, 776 S.E.2d 699, 705-06 (2015). Under the “American Rule,” each

       party is responsible to pay its own attorney’s fees, whether they win, lose, settle, or

       draw in the underlying litigation. In re King, 281 N.C. 533, 540, 189 S.E.2d 158, 162

       (1972). Our Supreme Court has also held a trial court may award attorney’s fees only

       if and when strictly authorized by statute, narrowly construed. City of Charlotte v.

       McNeely, 281 N.C. 684, 691, 190 S.E.2d 179, 185 (1972). See Stillwell Enters., Inc. v.

       Interstate Equip. Co., 300 N.C. 286, 290, 266 S.E.2d 812, 815 (1980) (Lease provision

       “allowing the lessor reasonable attorneys’ fees should the lease obligation be collected

       by an attorney after maturity, can be enforced only to the extent that the same is

       expressly allowed by statute.”).

¶ 40         Petitioners submitted a one-page request for authorization to pursue a

       contested case under North Carolina Administrative Procedure Act (“NCAPA”), N.C.

       Gen. Stat. § 150B (2021) to challenge a DOT highway bridge replacement permit the

       Commission had issued. Petitioners asserted “the bulkhead is to be constructed

       adjacent to our riparian / littoral properties.”

¶ 41         The Commission reviewed the request and concluded Petitioners had failed to

       demonstrate “that the Request for a hearing is not frivolous” and properly denied

       their request. I agree the superior court’s order must be reversed or vacated and
                                       BATSON V. COASTAL RES. COMM’N

                                              2022-NCCOA-122

                                             Tyson, J., dissenting



       remanded. Upon remand, Petitioners’ motion for attorney’s fees must be dismissed.

       I respectfully dissent.

                                  I.     Appellate Judicial Review

¶ 42         The superior court acted as a reviewing appellate court and was without

       jurisdiction to enter an award for attorney’s fees because: (1) Petitioners did not seek

       or raise the issue of attorney’s fees before the Commission or the Office of

       Administrative Hearings (“OAH”) prior to dismissal of its contested case; (2) an

       appellate court cannot find facts to support an award of attorney’s fees; and, (3) the

       superior court was divested of jurisdiction in this contested upon remand to the OAH.

¶ 43         Presuming the superior court had retained or possessed jurisdiction, upon

       remand Petitioners’ motion must be dismissed because it does not allege any

       statutory basis to award attorney’s fees. The superior court lacked any authority to

       award Petitioners’ attorney’s fees under these facts.

                        II.      Lack of Jurisdiction of Superior Court

                         A. No Jurisdiction to Award Attorney’s Fees

¶ 44         Appeals from the Commission to superior court are governed by N.C. Gen. Stat.

       §§ 113A-121.1(b) and 123(a) (2021). In reviewing the Commission’s decision under

       this statute “the superior court sits as an appellate court, and no longer sits as the

       trier of fact.” Johnson v. Robertson, 227 N.C. App. 281, 286, 742 S.E.2d 603, 607

       (2013). The review of a superior court sitting as an appellate court “is based solely
                                  BATSON V. COASTAL RES. COMM’N

                                           2022-NCCOA-122

                                          Tyson, J., dissenting



       upon the record from the prior proceedings.” N.C. Dep’t of Transp. v. Davenport, 108

       N.C. App. 178, 181, 423 S.E.2d 327, 329 (1992) (citing Batch v. Town of Chapel Hill,

       326 N.C. 1, 11, 387 S.E.2d 655, 662 (1990)).

¶ 45         Contrary to the majority’s opinion, this Court as “an appellate court has the

       power to inquire into jurisdiction in a case before it at any time, even sua sponte.”

       Xiong v. Marks, 193 N.C. App. 644, 652, 668 S.E.2d 594, 599 (2008) (citations

       omitted). “A jurisdictional default . . . precludes the appellate court from acting in

       any manner other than to dismiss the appeal.” Dogwood Dev. & Mgmt. Co. LLC v.

       White Oak Transp. Co., 362 N.C. 191, 197, 657 S.E.2d 361, 365 (2008) (citation

       omitted).

¶ 46          “[I]t is a universal rule of law that parties cannot, by consent, give a court, as

       such, jurisdiction over subject matter of which it would otherwise not have

       jurisdiction. Jurisdiction in this sense cannot be obtained by consent of the parties,

       waiver, or estoppel.” Hart v. Thomasville Motors, Inc., 244 N.C. 84, 88, 92 S.E.2d

       673, 676 (1956) (citations omitted).

¶ 47         Our Appellate Rules require parties to preserve issues for appellate review by

       “present[ing] to the [lower court] a timely request, objection or motion[.]” N.C. R.

       App. P. 10(a)(1). Petitioners did not submit a request for attorney’s fees initially to

       the Commission, in their petition for judicial review, or to the OAH at any time before

       or after the Petitioners and the North Carolina Department of Transportation
                                 BATSON V. COASTAL RES. COMM’N

                                           2022-NCCOA-122

                                         Tyson, J., dissenting



       (“DOT”) settled and the contested case before the OAH was dismissed.

¶ 48         Petitioners also failed to preserve the right to petition for payment of attorney’s

       fees in the Settlement Agreement, Release and Covenant Not to Sue or in the Jane’s

       Creek Improvements Agreement between the DOT, the North Carolina Coastal

       Federation, and Petitioners. The issue of attorney’s fees was never properly asserted

       before any tribunal nor preserved prior to dismissal of the contested case.

¶ 49         In order to award attorney’s fees, a court must find facts “to support the court’s

       conclusion that this was a reasonable fee such as the time and labor expended, the

       skill required to perform the legal services rendered, the customary fee for like work,

       or the experience and ability of the attorney.” Morris v. Bailey, 86 N.C. App. 378,

       387, 358 S.E.2d 120, 125 (1987) (citations omitted). A superior court sitting as an

       appellate court cannot make these factual findings when no motion and findings were

       made below. See Davenport, 108 N.C. App. at 181, 423 S.E.2d at 329.

¶ 50         The majority’s opinion cites Daily Express, Inc. v. Beatty, and asserts:

       “Petitioners were not required to assert their fee request before the Commission or in

       their initial petition for judicial review to confer subject matter jurisdiction on the

       trial court.”   This conclusion is contrary to the holding in Daily Express. Daily

       Express, Inc. v. Beatty, 202 N.C. App. 441, 456, 688 S.E.2d 791, 802 (2010). In that

       case, the petitioners had appealed to the superior court for de novo review pursuant

       to N.C. Gen. Stat. § 20-91.1, and not under N.C. Gen. Stat. §§ 113A-121.1(b) or the
                                  BATSON V. COASTAL RES. COMM’N

                                            2022-NCCOA-122

                                           Tyson, J., dissenting



       NCAPA under § 150B. See id. at 449, 688 S.E.2d at 798.

¶ 51         In Daily Express, the petitioners had requested attorney’s fees in the complaint

       and in the motion for summary judgment. The trial court awarded fees in its order

       of summary judgment and without a formal petition. Id. at 447, 688 S.E.2d at 797.

¶ 52         The trial court entered an order “granting Petitioner’s motion for summary

       judgment;   denying    Respondent’s      motion     for     summary   judgment;   ordering

       Respondent to refund to Petitioner the full amount of the civil penalty assessed in the

       amount of $24,208.00 plus interest and ordering Respondent to pay to Petitioner its

       reasonable attorney’s fees.” Id. at 441-42, 688 S.E.2d at 793-94 (internal quotation

       marks and alterations omitted).

¶ 53         Here, the superior court’s order on judicial review remanded the case, divesting

       jurisdiction, as established below. The superior court, sitting as an appellate court,

       could not find the requisite facts to award the attorney’s fees, nor could it make such

       a conclusion on an issue not preserved in the settlement agreement or raised at any

       time before the Commission or the OAH. Davenport, 108 N.C. App. at 181, 423 S.E.2d

       at 329; N.C. R. App. P. 10(a)(1).

                 B. Superior Court Divested of Jurisdiction upon Remand

¶ 54          “[A] court loses jurisdiction over a cause after it renders a final decree[.]”

       Wildcatt v. Smith, 69 N.C. App. 1, 11, 316 S.E.2d 870, 877 (1984) (citations omitted).

       By order entered 27 April 2020, the superior court granted Petitioners’ Petition for
                                 BATSON V. COASTAL RES. COMM’N

                                          2022-NCCOA-122

                                         Tyson, J., dissenting



       Judicial Review and remanded the case to allow Petitioners to file a contested case

       petition before the OAH. On 17 June 2020, Petitioners filed a “Corrected Petition for

       Fees and Costs Pursuant to N.C.G.S. § 6-19.1” in the superior court.

¶ 55         The parties entered mediated settlement talks on 28 July 2020. On 31 July

       2020, the superior court held a hearing on Petitioners’ motion for attorney’s fees. The

       parties filed the Settlement Agreement, Release and Covenant Not to Sue and the

       Jane’s Creek Improvements Agreement between the DOT, the Coastal Federation,

       and Petitioners with the OAH on 25 September 2020.

¶ 56         The majority’s opinion cites Hodge v. N.C. Dep’t of Transp., 161 N.C. App. 726,

       589 S.E.2d 737 (2003) for the proposition the trial court’s remand disposition did not

       divest it of jurisdiction. This notion is contrary to the holding of Hodge. In Hodge,

       an employee challenged his dismissal before “the Office of Administrative Hearings,

       the State Personnel Commission, the Wake County Superior Court, . . . this Court,”

       before our Supreme Court held the employee had been improperly classified as

       “policymaking exempt” and terminated. Id. at 727, 589 S.E.2d at 738.

¶ 57         The employee was reinstated and awarded back pay. Id. Seventeen months

       after the Supreme Court had entered its decision, the employee petitioned in superior

       court for attorney’s fees pursuant to N.C. Gen. Stat. § 6-19.1. Id. This Court reversed

       the superior court’s award of attorney’s fees because the petition was filed seventeen

       months after the Supreme Court’s decision, which occurred well after the
                                 BATSON V. COASTAL RES. COMM’N

                                           2022-NCCOA-122

                                         Tyson, J., dissenting



       “jurisdictional prerequisite.” Id. at 729, 589 S.E.2d at 739. Hodge does not provide

       any guidance or binding precedent for a trial court retaining jurisdiction over

       attorney’s fees following a jurisdictionally-divesting remand. Id.

¶ 58         The superior court’s award of attorney’s fees is not related to the court’s ability

       to “correct or enforce its judgment.” Id. The superior court divested jurisdiction when

       the 27 April 2020 judicial review remand order was entered. The parties had invoked

       jurisdiction under the NCAPA, and had begun to hold §150B contested case

       proceedings with the OAH. The superior court’s award of attorney’s fees is properly

       vacated. See Alexander v. N.C. State Bd. of Elections, __ N.C. App. __, __, 2022-

       NCCOA-52, ¶ 28, __ S.E.2d __, __ (2022) (Three judge panel was without jurisdiction

       to award attorney’s fees where trial court retained jurisdiction over as applied

       challenges.).

                         III.   Statutory Authority to Award Fees

¶ 59         The Commission also correctly argues N.C. Gen. Stat. § 6-19.1 does not apply

       to its actions in its statutory gatekeeping role under N.C. Gen. Stat. § 113.121.1

       (2021), or thereafter to this contested case under N.C. Gen. Stat. § 150B.

¶ 60         N.C. Gen. Stat. § 6-19.1(a) expressly exempts attorney’s fees to a petitioner

       contesting an agency decision, “(a) In any civil action . . . brought by a party who is

       contesting State action pursuant to G.S. 150B-43 [Right to Judicial Review] or any

       other appropriate provisions of law.” N.C. Gen. Stat. § 6-19.1(a) (2021).
                                 BATSON V. COASTAL RES. COMM’N

                                          2022-NCCOA-122

                                         Tyson, J., dissenting



¶ 61         When interpreting the parties’ arguments, we must first determine the relative

       applicability of N.C. Gen. Stat. § 150B-33(b) and N.C. Gen. Stat. § 6-19.1.         In

       reviewing these statutes, we are guided by several well-established principles and

       precedents of statutory construction.

¶ 62          “The principal goal of statutory construction is to accomplish the legislative

       intent.” Lenox, Inc. v. Tolson, 353 N.C. 659, 664, 548 S.E.2d 513, 517 (2001) (citation

       omitted). “The best indicia of that intent are the language of the statute . . . , the

       spirit of the act and what the act seeks to accomplish.” Coastal Ready-Mix Concrete

       Co. v. Bd. of Comm’rs, 299 N.C. 620, 629, 265 S.E.2d 379, 385 (1980) (citation

       omitted).

¶ 63          “When construing legislative provisions, this Court looks first to the plain

       meaning of the words of the statute itself[.]” State v. Ward, 364 N.C. 157, 160, 694

       S.E.2d 729, 731 (2010). “Interpretations that would create a conflict between two or

       more statutes are to be avoided, and statutes should be reconciled with each other

       whenever possible.” Taylor v. Robinson, 131 N.C. App. 337, 338, 508 S.E.2d 289, 291

       (1998) (citations, internal quotation marks, and ellipses omitted). “[S]tatutes in pari

       materia must be read in context with each other.” Cedar Creek Enters. v. Dep’t of

       Motor Vehicles, 290 N.C. 450, 454, 226 S.E.2d 336, 338 (1976) (citation omitted).

¶ 64          “[W]hen two statutes arguably address the same issue, one in specific terms

       and the other generally, the specific statute controls.” High Rock Lake Partners, LLC
                                 BATSON V. COASTAL RES. COMM’N

                                          2022-NCCOA-122

                                         Tyson, J., dissenting



       v. N.C. Dep’t of Transp., 366 N.C. 315, 322, 735 S.E.2d 300, 305 (2012) (citations

       omitted). Our Supreme Court further held: “when that specific statute is clear and

       unambiguous, we are not permitted to engage in statutory construction in any form.

       [Our Courts] may not construe the statute in pari materia with any other statutes,

       including those that treat the same issue generally.” Id.

¶ 65         Further, “where a literal interpretation of the language of a statute will lead

       to absurd results, or contravene the manifest purpose of the Legislature, as otherwise

       expressed, the reason and purpose of the law shall control.” State v. Beck, 359 N.C.

       611, 614, 614 S.E.2d 274, 277 (2005) (quoting Mazda Motors of Am., Inc. v. Sw.

       Motors, Inc., 296 N.C. 357, 361, 250 S.E.2d 250, 253 (1979)).

¶ 66         In Winkler v. N.C. State Bd. of Plumbing, 374 N.C. 726, 730, 843 S.E.2d 207,

       210 (2020), cited in the majority’s opinion, our Supreme Court interpreted N.C. Gen.

       Stat. § 6-19.1(a) in the context of a superior court awarding attorney’s fees in a

       disciplinary action by a licensing board. The Supreme Court held the “words and

       punctuation used in N.C.G.S. § 6-19.1” are ambiguous. Id.

¶ 67         Our Supreme Court also held the purpose of the amendment in N.C. Gen. Stat.

       § 6-19.1 was to “curb unwarranted, ill-supported suits initiated by State agencies”

       that occur “when a State agency . . . press[es] a claim against [a] party ‘without

       substantial justification.’” Crowell Constructors v. State ex rel. Cobey, 342 N.C. 838,

       844, 467 S.E.2d 675, 679 (1996) (emphasis supplied).
                                 BATSON V. COASTAL RES. COMM’N

                                          2022-NCCOA-122

                                         Tyson, J., dissenting



¶ 68         The State neither “initiate[d]” nor “press[ed]” a claim against the Petitioners

       “without substantial justification” to satisfy the statute. Crowell Constructors, 342

       N.C. at 844, 467 S.E.2d at 679; N.C. Gen. Stat. § 6-19.1(a). Ignoring the more specific

       provisions of N.C. Gen. Stat. § 150B-33(b)(11), any reliance upon N.C. Gen. Stat. § 6-

       19.1 under these facts and procedural history is reversible error.

¶ 69         The NCAPA contains a specific attorney’s fees provision that is applicable to

       agency actions and “contested cases” and pre-empts N.C. Gen. Stat. § 6-19.1(a) in

       this case. Under the NCAPA for an “aggrieved party”:

                    an administrative law judge may: Order the assessment of
                    reasonable attorneys’ fees and witnesses’ fees against the
                    State agency involved in contested cases decided under this
                    Article where the administrative law judge finds that the
                    State agency named as respondent has substantially
                    prejudiced the petitioner’s rights and has acted arbitrarily
                    or capriciously or under Chapter 126 where the
                    administrative     law    judge     finds   discrimination,
                    harassment, or orders reinstatement or back pay.

       N.C. Gen. Stat. § 150B-33(b)(11) (2021).

¶ 70         The requirements of N.C. Gen. Stat. § 113A-121.1(b) outline and delineate

       Petitioners’ action to challenge the Commission’s DOT bridge replacement permit:

                           A person other than a permit applicant or the
                    Secretary who is dissatisfied with a decision to deny or
                    grant a minor or major development permit may file a
                    petition for a contested case hearing only if the Commission
                    determines that a hearing is appropriate. A request for a
                    determination of the appropriateness of a contested case
                    hearing shall be made in writing and received by the
                                   BATSON V. COASTAL RES. COMM’N

                                             2022-NCCOA-122

                                            Tyson, J., dissenting



                    Commission within 20 days after the disputed permit
                    decision is made. A determination of the appropriateness
                    of a contested case shall be made within 30 days after a
                    request for a determination is received and shall be based
                    on whether the person seeking to commence a contested
                    case:
                           (1) Has alleged that the decision is contrary to a
                               statute or rule;

                             (2) Is directly affected by the decision; and

                             (3) Has alleged facts or made legal arguments that
                             demonstrate that the request for the hearing is not
                             frivolous.

       N.C. Gen. Stat. § 113A-121.1(b)(2021) (emphasis supplied).

¶ 71         All three of these elements are stated in the conjunctive and must be satisfied

       by Petitioner. Id.; see Lithium Corp. of Am. v. Town of Bessemer City, 261 N.C. 532,

       535, 135 S.E.2d 574, 577 (1964) (“Ordinarily, when the conjunctive ‘and’ connects

       words, phrases or clauses of a statutory sentence, they are to be considered jointly.”)

       (citation omitted).

¶ 72         The Commission denied Petitioners’ request for a contested case hearing under

       N.C. Gen. Stat. § 150B, based upon Petitioners’ failure in its one-page petition to

       carry its burden to allege evidence or to assert legal arguments to demonstrate the

       DOT bridge replacement permit violated any “statute or rule.” N.C. Gen. Stat. §

       113A-121.1. The Commission’s threshold gate-keeping standard of review under this
                                   BATSON V. COASTAL RES. COMM’N

                                               2022-NCCOA-122

                                              Tyson, J., dissenting



       statute correctly places the burden on Petitioners to meet all statutory requirements.

       Id.

¶ 73          This “burden on Petitioners” is an even lower standard for a court to uphold

       the Commission than the standard of review under a Rule 12(b) motion, which places

       the burden on the movant and deferentially reviews the non-movant’s pleadings. Id.;

       see Holton v. Holton, 258 N.C. App. 408, 416, 813 S.E.2d 649, 655 (2018) (“The scope

       of our review is ‘whether, as a matter of law, the allegations of the complaint, treated

       as true, are sufficient to state a claim upon which relief may be granted under some

       legal theory.’”) (citation omitted).

¶ 74          Under either this “only if the Commission determines” statutory standard,

       under N.C. Gen. Stat. § 113A-121.1, or under a Rule 12(b) standard, Petitioners are

       not a “prevailing party.” The reviewing court made no decision on the underlying

       merits, if any, of Petitioners’ claims asserted in its de minimis one-page petition,

       other than it was “not frivolous.” See N.C. Gen. Stat. § 113A-121.1(b)(3). Respondent

       correctly argues Petitioners cannot meet the definition of being a “prevailing party”

       since the interlocutory remand order only allowed Petitioner to file a contested case

       and is not a final determination on any merits.

¶ 75          No final determination on the underlying issues or merits of their one-page

       assertions was ever reached because Petitioners settled with DOT, after mediation,

       without the Commission being a party thereto.
                                 BATSON V. COASTAL RES. COMM’N

                                          2022-NCCOA-122

                                         Tyson, J., dissenting



¶ 76         After Petitioners filed their contested case petition in Office of Administrative

       Hearings, the parties mediated.     The parties agreed the DOT would request a

       modification of the permit at issue and settled the case. The Commission was not

       present or a party to the mediated settlement agreement. “[T]he mere fact that

       plaintiffs obtained a settlement does not automatically transform them into

       prevailing parties for purposes of an award of attorney’s fees.” House v. Hillhaven,

       Inc., 105 N.C. App. 191, 195, 412 S.E.2d 893, 896 (1992).

¶ 77         The    Commission     correctly   argues     its    “gatekeeping”   and   threshold

       determination under the statute was not the end of the case, but was merely the

       beginning, similar to the court’s denial of a Rule 12(b) dismissal motion.           The

       Commission also correctly contends the superior court’s order was interlocutory and

       merely sent the case back to begin an administrative contested case proceeding under

       N.C. Gen. Stat. § 150B.

¶ 78         Petitioners cannot claim to be “prevailing parties” because the administrative

       review on a contested case was just beginning at that stage. Upon de novo review,

       the superior court’s conclusion of law that “[t]he petitioners, therefore were the

       prevailing party” is erroneous, prejudicial, and is properly vacated.

¶ 79         Contrary to the majority’s notion, our Supreme Court’s interpretation and

       holding in Winkler is neither applicable nor controlling to the facts or procedural

       history sub judice. In Winkler, the Court recognized “a disciplinary action does not
                                  BATSON V. COASTAL RES. COMM’N

                                           2022-NCCOA-122

                                          Tyson, J., dissenting



       become a civil action until either party petitions for judicial review of the decision of

       the board or commission, and the matter becomes a contested case before a judge.”

       Winkler, 374 N.C. at 733, 443 S.E.2d at 212.

¶ 80         The Supreme Court merely held the General Assembly had shown no intent to

       prohibit a superior court from awarding attorney’s fees in a disciplinary action by a

       licensing board. Id. at 734, 843 S.E.2d at 213. Despite this dicta, the Court’s final

       holding in Winkler was to deny the award of attorney’s fees. Id. at 736, 843 S.E.2d at

       214. Nothing in the facts nor procedural history of this case remotely resembles the

       facts or procedural posture that was present in Winkler.

                      IV.   Presuming Statutory Authority to Award

¶ 81         Even if the trial court could have considered the Petitioners’ motion for

       attorney’s fees at this point under any statutory authority or legal theory, Petitioners’

       motion should be remanded for the eight findings under Rule 1.5 regarding fees under

       the State Bar’s statutory authority stated in N.C. Gen. Stat. § 84-23 (2021):

                    (a) A lawyer shall not make an agreement for, charge, or
                    collect an illegal or clearly excessive fee or charge or collect
                    a clearly excessive amount for expenses. The factors to be
                    considered in determining whether a fee is clearly
                    excessive include the following:

                       (1) the time and labor required, the novelty and
                           difficulty of the questions involved, and the skill
                           requisite to perform the legal service properly;

                       (2) the likelihood, if apparent to the client, that the
                                  BATSON V. COASTAL RES. COMM’N

                                           2022-NCCOA-122

                                          Tyson, J., dissenting



                            acceptance of the particular employment will
                            preclude other employment by the lawyer;

                        (3) the fee customarily charged in the locality for
                            similar legal services;

                        (4) the amount involved and the results obtained;

                        (5) the time limitations imposed by the client or by the
                            circumstances;

                        (6) the nature and length of              the   professional
                            relationship with the client;

                        (7) the experience, reputation, and ability of the lawyer
                            or lawyers performing the services; and

                        (8) whether the fee is fixed or contingent.

       27 N.C. Admin. Code 2.1.05 (Supp. 2021). These eight factors must be satisfied by

       the claimant and found conjunctively. See Lithium Corp. of Am., 261 N.C. at 535, 135

       S.E.2d at 577.

¶ 82         In 2007, the State Bar issued Formal Ethics Opinion 13 under Rule 1.5 and

       ruled an attorney must: (1) “establish a reasonable hourly rate for his services and

       for the services of his staff” to insure honest billing predicated on hourly charges; (2)

       “disclose the basis for the amounts charged[;]” (3) “avoid wasteful, unnecessary, or

       redundant procedures[;]” and (4) “ensure the total cost to the client is not clearly

       excessive.” 2007 Formal Ethics Opinion 13 (emphasis supplied).
                                 BATSON V. COASTAL RES. COMM’N

                                           2022-NCCOA-122

                                         Tyson, J., dissenting



¶ 83         A superior court must make findings addressing the reasonableness of the

       requested fees prior to awarding attorney’s fees. Early v. County of Durham, Dep’t of

       Soc. Servs., 193 N.C. App. 334, 347, 667 S.E.2d 512, 522–23 (2008). This Court

       exercises authority to review the record de novo to assess whether competent evidence

       supports the trial court’s findings and whether its finding support the de novo review

       of its application and conclusions of laws. Pharr v. Atlanta & C. Air Line Ry. Co., 132

       N.C. 418, 423, 44 S.E. 37, 38 (1903).

¶ 84         Returning to Winkler, the Supreme Court “adopted a middle-ground objective

       standard to require the agency to demonstrate that its position, at and from the time

       of its initial action, was rational and legitimate to such degree that a reasonable

       person could find it satisfactory or justifiable in light of the circumstances then

       known to the agency.” Winkler, 374 N.C. at 735, 843 S.E.2d at 213.

¶ 85         The Supreme Court concluded: “Despite failing to prevail on the merits of its

       claim, the Board was substantially justified in contending that Winkler engaged in

       the type of conduct the Board was authorized to discipline.” Id. The Supreme Court

       held, “the trial court erred in awarding Winkler attorney’s fees, pursuant to N.C.G.S.

       § 6-19.1, because there was substantial justification for the Board’s claims.” Id.

¶ 86         The Commission clearly explained its threshold denial of Petitioners’ request

       for a contested case administrative review under N.C. Gen. Stat. § 150B in a lengthy,
                                  BATSON V. COASTAL RES. COMM’N

                                           2022-NCCOA-122

                                          Tyson, J., dissenting



       written agency decision. The Commission thoroughly analyzed each conceivable

       ground Petitioners had asserted in their one-page request for administrative review.

¶ 87         The Commission repeatedly determined that it would be “frivolous to hold a

       contested case hearing in OAH” under N.C. Gen. Stat. § 150B with respect to those

       claims because no administrative jurisdiction existed under N.C. Gen. Stat. § 113A-

       121.1(b) and Petitioners had failed to carry their burden and demonstrate a threshold

       showing of any basis to prevail on the claims. Although the superior court rejected

       that reasoning, the Commission’s bases as stated on their face, as in Winkler, are

       ones which a “reasonable person could find” satisfactory or justifiable. Id. at 736, 843

       S.E.2d at 214.

¶ 88         Presuming N.C. Gen. Stat. § 6-19.1(a) has applicability to these facts and

       procedural posture, the reviewing court cannot enter any award of fees until:

                    (1) The court finds that the agency acted without
                    substantial justification in pressing its claim against the
                    party; and

                    (2) The court finds that there are no special circumstances
                    that would make the award of attorney’s fees unjust. The
                    party shall petition for the attorney’s fees within 30 days
                    following final disposition of the case. The petition shall be
                    supported by an affidavit setting forth the basis for the
                    request.

       Id. (emphasis supplied).
                                  BATSON V. COASTAL RES. COMM’N

                                          2022-NCCOA-122

                                         Tyson, J., dissenting



¶ 89         Petitioners’ motion for attorney’s fees asserts reimbursement and payment for

       194.3 hours, all billed at one rate of $475.00 per hour, and seeks over $90,000 in

       taxpayer funds.    The motion contains no delineation of partners, associates, or

       paralegal hours spent or rates billed, only one set hourly rate. See 27 N.C. Admin.

       Code 2.1.05; 2007 Formal Ethics Opinion 13.

¶ 90         The Commission also asserts it is unjust to award fees for work performed

       when the invoices do not support the claim and Petitioners fail to differentiate

       between the hours their attorney spent pursuing an injunction against DOT and

       those spent working on the petition for judicial review of the Commission’s permit.

¶ 91         The superior court’s finding of fact 11 confirms the Commission’s arguments

       as follows:

                     11. Beginning on June 1, 2019 and continuing through
                     April 30, 2020, attorney Wright and his staff provided to
                     the petitioners 194.2 hours of valuable legal services in
                     connection with the judicial review and injunctive relief
                     proceedings before the court. Using a fair and reasonable
                     hourly rate of $475.00, the appropriate reasonable
                     attorney’s fee recoverable by petitioners for these legal
                     services totals $92,245.00. The petitioners also incurred
                     during that time reasonable costs of $2,248.36. The court
                     incorporates the affidavit of attorney Wright and the
                     detailed invoices generated by him that described his legal
                     work. These invoices were sent to his clients who have paid
                     $53,000.00 of the billed total. The court finds that these
                     invoices provide adequate and reasonable documentation
                     of the time expended in the representation of the
                     petitioners. (emphasis supplied).
                                  BATSON V. COASTAL RES. COMM’N

                                              2022-NCCOA-122

                                           Tyson, J., dissenting



¶ 92          The superior court’s conclusion of law number 4 states, in part, that “[t]he

       [Commission’s] conclusion that the claims and allegations of CAMA permitting

       violations raised by the petitioners were frivolous and groundless was not supported

       by the record.” Conclusion of law number 8 states, in part, that “[t]he petitioners are

       to be awarded $89,444.36 in attorney’s fees and costs.” These conclusions of law are

       erroneous, prejudicial, and are properly vacated or reversed.

                                         V.     Conclusion

¶ 93          The superior court, as a reviewing appellate court, remanded jurisdiction for

       Petitioners to file a petition for a contested case under the NCAPA. That court’s

       jurisdiction ended, and no authority remained for it to consider Petitioners’ pre-

       emptory motion for attorney’s fees. Neither Petitioners’ petition for judicial review,

       nor the settlement agreement with DOT, nor the dismissal of the contested case

       before the OAH preserved Petitioners’ right to seek attorney’s fees. Petitioners also

       failed to file any motion for attorney’s fees before the Commission under N.C. Gen.

       Stat. § 113A or before the OAH pursuant to N.C. Gen. Stat. § 150B-33(b)(11).

¶ 94          As the Supreme Court held in Winkler, under de novo review, the Commission,

       “[d]espite failing to prevail on the merits of its claim, . . . was substantially justified

       in” concluding Petitioners’ one-page petition failed to carry its burden and to comply

       with N.C. Gen. Stat. § 113A-121.1(b).            “[T]he trial court erred in awarding

       [Petitioners’] attorney’s fees, pursuant to N.C.G.S. § 6-19.1, because there was
                                  BATSON V. COASTAL RES. COMM’N

                                           2022-NCCOA-122

                                          Tyson, J., dissenting



       substantial justification for the [Commission’s reasoned decision].” Winkler, 374 N.C.

       at 736, 843 S.E.2d at 214; see Crowell Constructors, 342 N.C. at 844, 467 S.E.2d at

       679 (N.C. Gen. Stat. § 6-19.1 was intended to “curb unwarranted, ill-supported suits

       initiated by State agencies” that occur “when a State agency . . . press[es] a claim

       against [a] party ‘without substantial justification.’”) (emphasis supplied).

¶ 95         The superior court’s order is properly vacated and remanded for dismissal of

       Petitioners’ motion for attorney’s fees under any and all of the grounds shown above.

       I respectfully dissent.